Citation Nr: 1605772	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996. She had additional service in the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
The Veteran testified before the undersigned Veterans Law Judge at a December 2015 videoconference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a left knee disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2003 RO decision denied entitlement to service connection for a left knee disability and a low back disability; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  An August 2007 RO decision again denied entitlement to service connection for a left knee disability; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

3.  Evidence received since the May 2003 and August 2007 RO decisions is new and material, and the Veteran's claims are reopened.


CONCLUSIONS OF LAW

1.  The May 2003 and August 2007 RO decisions that denied entitlement to service connection for a left knee disability and a low back disability are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence has been received since the May 2003 and August 2007 RO decisions, and the Veteran's claims for entitlement to service connection for a left knee disability and a low back disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for entitlement to service connection for a left knee disability and a low back disability have both been previously denied in unappealed RO decisions.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether a claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Since the Veteran's claims were last denied, the Veteran has submitted additional evidence relating her claimed conditions to her military service, including medical records and hearing testimony.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for a left knee disability and a low back disability are addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for entitlement to service connection for a left knee disability and a low back disability are reopened.  


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a left knee disability and a low back disability.  

The record reflects that the Veteran injured her left knee and underwent a meniscectomy and partial anterior cruciate ligament debridement in 1988, prior to her enlistment.  This prior injury is noted on her December 1991 enlistment physical.  However, at her videoconference hearing, the Veteran claimed that she injured her left knee again during her basic training while on active duty and also while attending Officer Candidate School in 2001 during her National Guard service.  Service treatment records reflect treatment for a left knee strain in September 1992 following a twisting injury during basic training, but the Veteran was considered fit for continued service following this injury, including National Guard service and training at Officer Candidate School.  The Board has been unable to find any documentation of another knee injury during Officer Candidate School, although it is possible that if this injury led to her discharge from the program, the records are associated with the Veteran's personnel records.  Records from Bayne-Jones Army Community Hospital show that the Veteran was seen in March 1999 for an injury to her left knee while playing basketball, and later underwent a left knee arthroscopy in July 1999, but it is unclear from the available record whether the Veteran was actually on active or inactive duty for training at the time of her injury, or was simply treated at a military hospital because she was the spouse of an active duty service member.  

In May 2011, the Veteran's private orthopedic surgeon Dr. S.B. submitted a statement opining that the Veteran's current left knee problems are a "direct result" of her military service.  

Another physician, Dr. K.H. also stated that the Veteran's left knee disability is "related to past injuries sustained during military and National Guard service."

Unfortunately, both these medical opinions are inadequate.  Neither doctor addresses nor seems to be aware of the Veteran's pre-service injury to her left knee and does not address whether the Veteran's pre-existing condition was permanently aggravated by her military service.

Accordingly, the Board finds that a remand is required to obtain a VA medical opinion regarding the etiology of the Veteran's current left knee disability.  Additionally, on remand, the RO should obtain the Veteran's complete service personnel records, including records showing the Veteran's periods of inactive and active duty for training, which will hopefully clarify whether some of the Veteran's reported injuries occurred in the line of duty..

Regarding the Veteran's low back disability, she has testified that she injured her back in 1998 and again in 1999 after falling during physical training and that she has had problems with her back since that time.  While no injuries to the Veteran's back or spine are noted in her service treatment records, according to the Veteran the 1999 injury occurred during the March 1999 fall when she also injured her knee.  Accordingly, on remand, a medical opinion addressing the etiology of her low back condition should also be obtained.

The Board does note that at her videoconference hearing, the Veteran reported that she was afforded a recent VA examination of her claimed disabilities; however, the Board is unable to find copies of any examinations or her knee or spine in either Virtual VA or VBMS.  If the Veteran has already been afforded examinations of her claimed disabilities, the reports of these examinations should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records, including records which detail each period of active and inactive duty for training during her period of National Guard Service.

2. Once this is done, the RO should schedule the Veteran for a VA examination of her left knee disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left knee disability sustained any increase in severity during her active military service or as a result of an injury during a period of active or inactive duty for training in the Army National Guard.  If so, the VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that this worsening was due to the natural progression of the pre-existing left knee injury rather than any subsequent injury.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of her low back disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back disability was caused by her active military service or as a result of an injury during a period of active or inactive duty for training in the Army National Guard.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


